Title: To George Washington from Robert Dinwiddie, 14 December 1755
From: Dinwiddie, Robert
To: Washington, George



Sir
Williamsburg Decr 14th 1755

Your Letter by Capt. Mercer I receiv’d. I hope the Treasurer will send You the Money to make up 10,000 which I have desired him. If You find it for the good of the Service to remain below I have no Objection to it; but I hope the Men are duly exercised & taught the Indian Method of fighting, that they may be prepard for Action in the Spring. I am surpriz’d the Vessell with Arms &ca is not arrived, if she had gone for Fredericksburg she woud have been there Weeks ago.
The Express is returnd from N. York, but the General was not come to that City; but Colo. Hunter, who is now there, & soon expected here, has Orders to bring answer to my Letters, & hope they will be satisfactory; but I am of Opinion You might have obviated the inconsistent Dispute with Capt. Dagworthy, by asking him if he did not Command by virtue of Governor Sharpe’s Commission as that he had formerly from His Majesty now ceases, as he is not on the Half-Pay List; if so, the Method You are to take is very obvious, as Your Commission from me is greater than what he has.
I expected You woud have appointed a Commissary pro tempore to prevent any Inconveniencies from the Delay of the former at Williamsburg. The Printer has been so engag’d in printing Bills for Money, he has not been able to print off the Acts; but I shall soon send You a number of the Mutiny Bills, & shall consult with the Attoy Genl in regard to granting blank Warrants for trying of Delinquents.

I hope by this You have more Camp Kettles &ca from N. York, which were forwarded from Hampton ten Days ago. I cannot say what can be done for Cloathing, am Sorry Messrs Carlyle & Dalton disappointed You, & I expected You woud have sent me a particular Acct of the Cloathing You had belonging to me from Majr Carlyle & at Winchester. The Treasurer complains for want of Gold & Silver, & I thot our Paper woud have passd in the neighbouring Provinces as they bear Interest. You cannot expect Success in recruiting in Pensylvania as that Province has voted 60000 for raising Forces &ca & Carolina are raising three Companies that I was in hopes of Success in our own Colony.
As to the Quantity of Provisions You are to lay in must be left to Your Care what You can, & endeavour to send the rest of the Beeves to grazing for the Winter, to be ready in the Spring to fatten. As You have appointed Mr Livingston to be Adjutant, I agree to it, tho’ there is one Mr Gordon, Brother to Capt. Gordon that commanded the Station Ship here, strongly recommended to me & was in Flanders all the last War: him I thought of for Adjutant; but he must remain till something falls.
As before, its the first Colo. of a Regiment that ever had an Aid de Camp, but as You have appointed him, five Shillings ⅌ Day is sufficient. Capt. Stewart of the Light Horse fifteen Shillings ⅌ Day; but I see no Necessity to augment the Pay of the others, as I observe there are more Officers to be had than Men in proportion. Capt. Carter Harrison, by perswasion of his Friends & to serve his Brother, who was with Genl Braddock, resignd his Commission in his Favo. he has my Approbation, & the Brother is to wait on You with the Brother’s Commission, & to have Your Consent to the Change. I fancy he will make as good if not a better Officer than the other; the Date of the new Commission I leave to You.
The Cherokees have taken up the Hatchet against the French & Shawnesse, & have sent 130 of their Warriors to New River, & propose to march immediately to attack & cut off the Shawnesse, in their Towns. I design they shall be joind with three Companies of Rangers & Capt. Hoggs Company, & I propose Colo. Stephens or Majr Lewis to be the Commander of the Party on this Expedition: I therefore desire You will order one of these Gentlemen to proceed immediately to join those Forces, &

take the Command upon them by Derections from me. I am extremely hurried in sending Ammunitn &ca up to them, & if we have Success in this Attempt it will probably reclaim some of our friendly Indians that have joind the French, & keep others of them in Awe: but be sure send away one of those Officers immediately, that there may be no Delay, & to encourage the Indians, who they say, are very fond of this Attempt.
Colo. Peter Randolph & Colo. Byrd are going Commissioners to the Catawbas & Cherokees, with a handsom Present to confirm them to our Interest & to prevail with them to send a Number of their Warriors to our Assistance in the Spring, & I hope they will succeed.
You may believe I am very much hurried. I wish You Health & am Sir Your Friend & hble Servant

Robt Dinwiddie


P.S. Communicate the Contents of this Letter to my Friend Colo. Fairfax, for I cannot write him now.


P.S. Capt. Hogg sent a Messenger here for Money to pay for Provisions for his Co[mpan]y the Quantity he mention’d I think was sufficient for twenty Months, & charg’d 10£ for a Trough to salt the Meat in, besides the Barrells. I hope You will look into the Acct as I orderd him to apply to You or the Commissary for Money—It’s proper all Accts shoud be examind & Calculations made on each Supply.
I send You twenty of the Acts against Mutiny &ca.

